Citation Nr: 1813295	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetic retinopathy.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity.

6.  Entitlement to a separate compensable rating for erectile dysfunction as secondary to service-connected diabetes mellitus, type II.
7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include  PTSD and major depressive disorder.


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from July 1967 to February 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Although the Veteran's current claim seeks to reopen his claim of entitlement to service connection for PTSD, the Board will broaden the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and consider whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

The issues of whether new and material evidence has been received to reopen claims of entitlement for a cardiovascular disability and hypertension have been raised by the record in a January 2012 letter from the Veteran's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ for further development.


FINDINGS OF FACT

1.  A May 2009 rating decision that denied entitlement to service connection for PTSD was not appealed and is final.

2.  Evidence received since May 2009 is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD or major depressive disorder.

3.  A February 2008 rating decision that denied entitlement to service connection for diabetic retinopathy was not appealed and is final.

4.  Evidence received since February 2008 is cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetic retinopathy.

5.  For the period on appeal, the Veteran's peripheral neuropathy has been productive of moderate incomplete paralysis of the left and right lower extremities.

6.  For the period on appeal, the Veteran's peripheral neuropathy has been productive of mild incomplete paralysis of the median nerve in the left upper extremity.

7.  For the period on appeal, the Veteran's erectile dysfunction has been manifested by loss of erectile power but not deformity of the penis.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The criteria to reopen the claim of entitlement to service connection for PTSD are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The February 2008 rating decision, which denied entitlement to service connection for diabetic retinopathy, is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).

4.  The criteria to reopen the claim of entitlement to service connection for diabetic retinopathy are not met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155  (2012); 38 C.F.R. 
§§ 4.124 (a), Diagnostic Code 8520 (2017).

6.  The criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155  (2012); 38 C.F.R. §§ 4.124 (a), Diagnostic Code 8520 (2017).

7.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155  (2012); 38 C.F.R. 
§§ 4.124 (a), Diagnostic Code 8520 (2017).

8.  The criteria for a separate compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.115b, 4.119, Diagnostic Codes 7522 and 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105 (c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

	A.  New and Material Evidence of PTSD

The Veteran was first denied entitlement to service connection for an anxiety disorder in November 1985 on the basis that his service treatment records (STRs) and post-service treatment records were silent for any complaints of or treatment for his claimed condition.  Rating decisions issued in February 2008 and May 2009 denied service connection for PTSD on the basis that the Veteran did not have a current diagnosis of PTSD, and because the evidence of record was insufficient to corroborate his claimed stressor.  The Veteran did not appeal the last final rating decision, and it became final.  Consequently, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

The pertinent evidence of record at the time of the May 2009 rating decision included the Veteran's STRs, VA treatment records, and a March 2009 VA examination.  The pertinent evidence received since the May 2009 rating decision includes additional VA treatment records, a February 2011 VA examination report in which the examiner concluded that the Veteran's claimed stressor meets the diagnostic criteria necessary to support a diagnosis of PTSD but declined to diagnose the Veteran with PTSD; a July 2011 examination report from a private psychologist who opined that the Veteran's current psychiatric disabilities are related to his military service; and a March 2014 VA examination report in which the examiner diagnosed the Veteran with major depressive disorder, but not PTSD.
The Board finds that this evidence is new and material.  It is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of doing so.  Accordingly, reopening the claim of entitlement to service connection for PTSD is warranted.

	B.  New and Material Evidence of Diabetic Retinopathy

The Veteran's claim of entitlement to service connection for diabetic retinopathy was denied in a February 2008 rating decision on the basis that the Veteran did not have a current diagnosis of diabetic retinopathy.  The Veteran did not appeal this decision, and it became final.  Consequently, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

The pertinent evidence of record at the time of the February 2008 rating decision included the Veteran's STRs, VA treatment records, and a December 2007 VA examination report concerning the Veteran's diabetes mellitus, type II, in which the examiner found no evidence of retinal diabetic changes.  The pertinent evidence received since the February 2008 rating decision includes additional VA treatment records, private treatment records, as well as a December 2010 VA examination report in which the examiner concluded that the Veteran does not have a current diagnosis of diabetic retinopathy or any other eye condition related to his service-connected diabetes mellitus, type II.  This evidence is new because it was not previously associated with the claims file.  However, the evidence is not material.  The additional records and examination report provide no positive evidence related to the nature or etiology of the Veteran's claimed disability.  As such, the evidence is cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and does not raise a reasonable possibility of substantiating the claim.

As the Board finds that that this recently received evidence is not new and material, the Veteran's claim for service connection for diabetic retinopathy is not reopened.  

III.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DC). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, the Board has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, each piece of evidence in the record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate and focus its analysis specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.


A.  Increased Ratings for Peripheral Neuropathy of the Left and Right Lower Extremities

The Veteran's lower extremity peripheral neuropathy is rated under 38 C.F.R. 
§ 4.124a , Diagnostic Code 8520, which rates impairment of the sciatic nerve.  Under this criteria, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

In this case, the Veteran seeks entitlement to higher initial ratings for peripheral neuropathy of the left and right lower extremities, each currently rated as 20 percent disabling from September 2010 under Diagnostic Code 8520.  

The Veteran was afforded a VA examination in connection with his claim in March 2014.  On examination, the Veteran was found to have moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right and left lower extremities.  He exhibited normal strength in knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflection of both lower extremities.  He also exhibited normal rate reflexes in the knee and ankle.  Light touch/monofilament testing results were decreased in the ankle/lower leg and foot/toes.  The examiner found that the Veteran did not have muscle atrophy, but showed trophic changes in his legs attributable to peripheral neuropathy.  The examiner found that the Veteran has diabetic peripheral neuropathy in both the right and left lower extremities, which affects the sciatic nerve and is manifested by incomplete paralysis of moderate severity.  The examiner noted that the Veteran's disability does not impact his ability to work.

Overall, the Board finds that the symptoms of the Veteran's peripheral neuropathy of the left and right lower extremities are adequately contemplated by the currently assigned 20 percent disability ratings.  The Veteran's peripheral neuropathy has been productive of moderate incomplete paralysis of the left and right lower extremities.  A higher rating is not warranted because the evidence does not show that the Veteran's disability is productive of moderately severe paralysis.

In reaching this determination, the Board is cognizant of the Veteran's complaint, documented in a May 2014 VA treatment note, that shooting pain in his left leg rendered him unable to walk more than 50 yards.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess his symptoms against the General Rating Formula in determining his overall disability picture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Instead, the competent and credible medical evidence of record suggests only minor impairment of the Veteran's capacity to ambulate during the rating period on appeal.  As such, the Board finds that the current 20 percent ratings are proper and do not warrant adjustment at this time.

B.  Increased Rating for Peripheral Neuropathy of the Left Upper Extremity

The Veteran's upper extremity peripheral neuropathy is rated under 38 C.F.R. 
§ 4.124a , Diagnostic Code 8515.  Pursuant to this code, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the median nerve in the minor extremity, a 30 percent rating is warranted for moderate incomplete paralysis in the major extremity, a 40 percent rating is warranted for severe incomplete paralysis in the minor extremity, a 50 percent rating is warranted for severe incomplete paralysis in the major extremity, a 60 percent rating is warranted for complete paralysis in the minor extremity, and a 70 percent rating is warranted for complete paralysis in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran was afforded a VA examination in connection with his claim in March 2014.  The Veteran was found to have mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in his left upper extremity.  He exhibited normal strength in left elbow flexion and extension; left wrist flexion and extension; left grip; and left pinch.  He also exhibited normal rate reflexes in the left biceps and triceps.  Light touch/monofilament testing results were normal in the shoulder area and inner/outer forearm, but decreased in the hand and fingers.  Position sense was normal in the left upper extremity, as was vibration sensation.  The Veteran was not found to have muscle atrophy or trophic changes in his left upper extremity.  Ultimately, the examiner found the Veteran's peripheral neuropathy of the upper left extremity to be productive of mild incomplete paralysis of the median nerve.  The examiner found that the Veteran's condition does not impact his ability to work.

Overall, the Board finds that the symptoms of the Veteran's peripheral neuropathy of the left upper extremity is adequately contemplated by the currently assigned 10 percent disability rating.  The Veteran's peripheral neuropathy has been productive of mild incomplete paralysis of the median nerve.  A higher rating is not warranted because the evidence does not show that the Veteran's disability is productive of moderate incomplete paralysis.

	C.  Entitlement to a Separate Compensable Rating for Erectile Dysfunction

The Veteran seeks a separate compensable rating for erectile dysfunction, which is a complication of his service-connected diabetes mellitus, type II and contemplated by the his 20 percent rating for diabetes under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A separate rating is available only if the Veteran's erectile dysfunction is compensable; otherwise it is part of the diabetic process.  See Diagnostic Code 7913, Note 1.  A separate compensable rating is available for erectile dysfunction under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  There is no schedular rating for loss of erectile power alone.  

Here, while the evidence shows that the Veteran has erectile dysfunction related to his service-connected type II diabetes mellitus, the Veteran does not assert-and the record does not otherwise indicate-that he has a penis deformity.  VA medical records document treatment for erectile dysfunction, but a March 2014 VA examination report notes no deformity or pertinent abnormality of the penis, testes, or epididymis.  The Veteran has not specifically asserted that a pertinent deformity is present, and none of the medical evidence otherwise suggests such a deformity.  As previously discussed, under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation, which the Veteran is already receiving).  Accordingly, a separate compensable rating for the erectile dysfunction is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.

New and material evidence has not been received to reopen a claim of entitlement to service connection for diabetic retinopathy.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the lower left extremity is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the lower right extremity is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the upper left extremity is denied.

Entitlement to a separate compensable rating for erectile dysfunction is denied.


REMAND

After a review of the evidence of record, the Board finds that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, and a TDIU.

In connection with his claim, the Veteran was afforded a VA examination in February 2011, during which the examiner concluded that while the Veteran's claimed stressor met the diagnostic criteria necessary to support a diagnosis of PTSD, his symptoms did not support a diagnosis of PTSD.

Later, in July 2011, the Veteran's claims file was evaluated by a private psychologist, who opined that the Veteran's current psychiatric disabilities are related to his military service.  In his report, the psychologist summarized the VA medical evidence of record.  The psychologist also reviewed a number of medical studies related to PTSD, and concluded that the Veteran has PTSD, anxiety, and depression which "as likely as not . . . had its (sic) onset during his service or is etiologically related to another service-connected disability."  In reaching this conclusion, the Veteran discussed how the Veteran's psychiatric conditions have caused impairment in occupational and social functioning over the years.  However, the psychologist did not specifically explain how the Veteran meets the criteria for the diagnosed conditions, nor how they are etiologically related to service.  Moreover, the psychologist accorded significant weight to a March 1986 psychiatric treatment note that is not currently associated with the claims file.

In March 2014, the Veteran was afforded another VA examination.  This time, the examiner diagnosed the Veteran with major depressive disorder, but not PTSD, and opined that the depression was not connected to service because of a lack of evidence showing a nexus between active service and the onset of psychiatric symptoms decades later.  The examiner also found insufficient evidence that the Veteran's psychiatric conditions caused social and occupational impairment.  In reaching this conclusion, the examiner considered the July 2011 findings of the private psychologist, and specifically noted the unavailability of the 1986 psychiatric report.

Overall, the Board finds that the evidence currently of record is inadequate to  make an informed decision on the claim.  While probative, the Board finds that the private psychologist's report provides an insufficient basis for a grant of service connection. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  However, the VA examination reports likewise provide an insufficient basis for denial, as they may have failed to consider relevant medical evidence suggesting a lengthier history of psychiatric problems that have caused social and occupational impairment.  Therefore, given the conflicting medical evidence of record, remand is necessary to obtain additional medical records and afford the Veteran another VA examination that adequately determines the nature and etiology of his psychiatric disability.

Additionally, the Board finds that the issue of the Veteran's entitlement to TDIU is inextricably intertwined with the service connection claim remanded herein. Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the aforementioned claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file, including records of any psychiatric treatment or evaluation conducted in March 1986.  All efforts to obtain additional evidence must be documented in the claims folder.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of all currently present psychiatric disabilities, to include PTSD and major depressive disorder.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for all opinions expressed.  Based on the examination and a review of the record, the examiner is requested to provide the following opinions:

(a) Diagnose all psychiatric disabilities present during the appeal period.  If PTSD is not diagnosed, the examiner should explain why the criteria for a diagnosis are not met.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service?  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner should specifically address and consider the conflicting evidence of record in reaching a conclusion concerning the nature and etiology of the Veteran's psychiatric disability.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.  

3.  Conduct any additional development as a consequence of the actions taken above.  

4.  Then, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.









	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


